Name: 2011/737/,Euratom: Commission Decision of 9Ã November 2011 amending its Rules of Procedure
 Type: Decision
 Subject Matter: economic policy;  politics and public safety;  public finance and budget policy;  EU institutions and European civil service
 Date Published: 2011-11-15

 15.11.2011 EN Official Journal of the European Union L 296/58 COMMISSION DECISION of 9 November 2011 amending its Rules of Procedure (2011/737/EU, Euratom) THE EUROPEAN COMMISSION, Having regard to the Treaty on European Union, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 249 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a thereof, Having regard to Commission Decision 2010/138/EU, Euratom, of 24 February 2010 amending its Rules of Procedure (1), Having regard to the Decision of the President of the Commission C(2011)8000 of 27 October 2011, HAS ADOPTED THIS DECISION: Article 1 In Article 12 of the Rules of Procedure of the Commission, a new point 5 shall be added, worded as follows: 5. Any Member of the Commission wishing to suspend a written procedure in the field of coordination and surveillance of the economic and budgetary policies of the Member States, in particular of the euro area, shall send a reasoned request to that effect to the President, explicitly indicating the aspects of the draft decision to which it relates, based on an impartial and objective assessment of the timing, structure, reasoning or result of the proposed decision. If the President considers that the reasons given are not well-founded, and if the request for suspension is maintained, he or she may refuse to allow the suspension and may decide that the written procedure shall continue; in that case, the Secretary-General shall ask the other Members of the Commission for their position to ensure that the quorum laid down in Article 250 of the Treaty on the Functioning of the European Union has been met. The President may also include the item on the agenda of the next Commission meeting with a view to its adoption.  Article 2 In Article 23 of the Rules of Procedure of the Commission, a new point 5a shall be added, worded as follows: 5a. The Directorate-General responsible for economic and financial affairs must be consulted on all initiatives relating to or having a potential impact on growth, competitiveness or economic stability in the European Union or in the euro area.  Article 3 This Decision shall take effect on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 9 November 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 55, 5.3.2010, p. 60.